DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 24 February 2020.  Claims 1-6, 8-10, 17-18, and 20-28 are examined and pending. Claims 1, 5, 8-9, and 17 are currently amended and claims 7, 11-16, and 19 are cancelled. 

Response to Arguments
Applicant’s amendments, with respect to the nonstatutory double patenting as set forth in the Office Action of 29 October 2022 have been fully considered and is maintained. Applicant requests that the double patenting rejection be held in abeyance until such time as the application is found to be otherwise in condition for allowance or amendments to the claims in the instant application have rendered moot the non-statutory double patenting rejection. Examiner, disagree that the amendments in the instant application have rendered moot the non-statutory double patenting rejection, see double patenting rejection below. 
Applicant’s arguments with respect to claims 1-4, 7-10, and 17-20 as being unpatentable under 35 USC 103 over Wolfe in view of Zou, claims 5-6 as being unpatentable over Wolfe in view of Zou in view of Tseng have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments/arguments with respect to the rejection of claims 1-6, 8-10, 17-18, and 19-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant argues that independent claim 1 is amended to recite, "using a proximity sensor to determine a lane presently occupied by a vehicle associated with the user; and issuing a notice to switch lanes upon determining that the lane presently occupied by the vehicle is different than the selected lane." Which are features that comply with the requirements of 35 U.S.C. § 101.
Applicant respectfully submits that independent claim 1 includes a sensor, which is used to determine the location of a vehicle relative to a roadway (e.g., which lane of a roadway the vehicle is located in) and which is used to trigger an action (e.g., a notice) when it is determined that the vehicle is operating outside of an identified condition (e.g., operating in a lane other than the selected lane). Applicant respectfully draws the Office's attention to example 26 and streamlined example 2 of the page labeled "Examples 1-36" on the USPTO's Subject Matter Eligibility webpage (found at https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility), which were found to be eligible, as well as Diamond v. Diehr (450 U.S. 175 (1981)). Applicant respectfully submits that claim 1 provides for a specific component (i.e., a proximity sensor) that is used to perform a specific function (e.g., determine a lane presently occupied by a vehicle) for assessing whether a notice should be issued. For at least that same reasons that example 26, streamlined example 2, and the claims of Diamond v. Diehr were found to be eligible, Applicant respectfully submits that claim 1 is believed to comply with the requirements of 35 U.S.C. § 101. Claims 2-6 and 8-10 are believed to comply with the requirements of 35 U.S.C. § 101 at least because of their dependencies from claim 1. 
Examiner’s response
Examiner has considered the arguments to the independent claims, but does not believe that the rejection under 35 USC 101 has been overcome. The features which are recited in the independent claims are recited at a high level of generality. The proximity sensor (is  recited at a high level of generality (claimed generically) and is operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception and is recited at a high level of generality (i.e., as a general means for data gathering), and amount to a mere generic data gathering component. The issuing of a notice step is recited at a high level of generality (i.e. as a general action or change being taken based on a determination step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. 
Secondly, though examiner agree that the present application and examples such as example 26 and 2 from the subject matter eligibility webpage are similar in analysis, but in the analysis, for example, example 26 recites internal combustion engine having manifolds, valves, and sensors forming a specific structure that uses the control system to optimize exhaust gas recirculation makes it clear that the claim as a whole would clearly amount to significantly more than any recited exception. In contrast, present application utilizes the sensor for determination of a presently occupied lane and transmits/issues a notice therefrom. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 10, 17-18, 20, 22-26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5, and 9 of U.S. Patent No. 10529231 in view of Han (US20150160032). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims in the present application could be mapped to the claims of the U.S. Patent No. 10529231. For example, each of the limitations in claim 1 of the present application could be mapped to claim 1 of U.S. Patent No. 10529231 in view of Han (US20150160032), for example the present application recites receiving predicted travel duration and lane cost of two lanes for a path between a first location and a second location, and selecting either the first or the second lane based upon the predicted travel duration and the lane costs of the first lane and the second lane, claim 1 of Patent No. 10529231 recites having at least two lanes for a path having a first and second location and for the respective lanes, receiving a predicted travel duration for the lane between first location and second location, and associating at least one lane (i.e. one, two or more lanes) with a lane cost, and comparing the predicted travel duration and costs of the lanes to identify and further select a lane. The only difference is that claim 1 is broader in selecting either the first lane or the second lane, further claim 1 recite a proximity sensor for determining presently occupied lane, and issuing a notice to switch lanes upon determining that the lane presently occupied is different from the selected lane. Han (US20150160032) teaches these limitations and would have been obvious to incorporate these limitations. The same applies for claim 17 and 26, claims17 and 26 are commensurate with claim 1. Each of the dependent claims 2-4, 8, 10, 17-18, and 20 can either be mapped directly to the U.S. Patent No. 10529231 claims in view of Han or are obvious variation of the limitations therein. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 17-18, and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 17, and 26 recite “issuing a notice to switch lanes upon determining that the lane presently occupied by the vehicle is different than the selected lane”. 
The specification, specifically on paragraphs (0050 and 0053) describe the determining step of the claim, that is determining which lane the user have occupied or is occupying, further, the specification describes, changing, transition, and switching lanes in paragraphs 0034, 0049, and 0073. However, nowhere in the specification teaches “issuing a notice to switch lanes upon determining that the lane presently occupied by the vehicle is different than the selected lane”. 
Claims 2-6, 8-10, 18, 20-25, and 27-28 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, 8-10, 17-18, and 20-28 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), an if so, whether the claim is integrated into a practical application of the exception.
Claims 1-6, 8-10, 17-18, and 20-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: Statutory Category
Independent claims 1, 17, and 26 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 17, and 26 recites the limitation(s) of selecting either the first lane or the second lane for a user when the user is traveling the path between the first location and the second location based upon the first predicted travel duration, the first lane cost, the second predicted travel duration, and the second lane costs to yield a selected lane, determining a lane presently occupied by a vehicle associated with the user, determining that the lane presently occupied by the vehicle is different than the selected lane. These limitation(s), as drafted, are a simple process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind because to make the selection between two lanes a determination is being made to select the yielded lane based on two sets of data of the first lane and second lane. As such the determination of selecting either the first lane or the second lane for a user when the user is traveling the path between the first location and the second location based upon the first predicted travel duration, the first lane cost, the second predicted travel duration, and the second lane costs to yield a selected lane is a simple process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at different sets of data of two different lanes and presently occupied lane (i.e. time duration data, lane cost data, and presently occupied lane data) and could either compare the data or makes a determination to select a lane for a user/driver based on the data and determine the lane presently occupied and if it’s different than a selected lane. As such, a person looking at different lane data of two lanes between a current location and destination location, could determine or compare the data to select a lane based on the data. The mere nominal recitation in claim 17 that the various steps are being stored in a non-transitory machine-readable storage medium as a computer program and is executed by a processor does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes). 
101 Analysis – Step 2A Prong 2: Judicial Exception Recited
The independent claims 1,17, and 26 recite the additional limitation(s) of; for a first lane of a path between a first location and a second location, receiving a first predicted travel duration of the first lane between the first location and the second location, wherein the first lane is associated with a first lane cost for users traveling in the first lane; for a second lane of the path, receiving a second predicted travel duration of the second lane between the first location and the second location, wherein the second lane is associated with a second lane cost for users traveling in the second lane, issuing a notice to switch lanes upon determining that the lane presently occupied by the vehicle is different than the selected lane, a proximity sensor, a processor, memory, and a non-transitory computer readable medium. The receiving steps for the first lane and second lane are recited at a high level of generality (i.e., as a general means of receiving and gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The issuing of a notice step is recited at a high level of generality (i.e. as a general action or change being taken based on a determination step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The proximity sensor (is  recited at a high level of generality (claimed generically) and is operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception and is recited at a high level of generality (i.e., as a general means for data gathering), and amount to a mere generic data gathering component. The recited additional limitation(s) of a processor, memory comprising instructions executed by the processor, and a non-transitory readable medium are recited at a high level of generality and merely function to automate the generating steps.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) is/are directed to the abstract idea (step 2A – Prong 2: Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and displaying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-6, 8-10, 18, 20-25 and 27-28 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, claims 1-6, 8-10, 17-18, and 20-28 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 17-18, 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US20100228467) in view of Zou et al (US20130226668) in view of Han et al (US20150160032).
With respect to claim 1, Wolfe teaches a method, comprising (see at least [0022]): for a first lane of a path between a first location and a second location, receiving a first predicted travel duration of the first lane between the first location and the second location (see at least [0029-0032], [0065-0066], and [0069-0070]), for a second lane of the path, receiving a second predicted travel duration of the second lane between the first location and the second location (see at least [0029-0032], [0065-0066], and [0089-0070]), and selecting either the first lane or the second lane for a user when the user is traveling the path between the first location and the second location based upon the first predicted travel duration and the second predicted travel duration to yield a selected lane (see at least (see at least [0030-0032], [0071], [0079], and [0088]). 
However, Wolfe do not specifically teach wherein the first lane is associated with a first lane cost for users traveling in the first lane; wherein the second lane is associated with a second lane cost for users traveling in the second lane; and selecting either the first lane or the second lane for a user when the user is traveling the path between the first location and the second location based upon the first lane cost and the second lane costs to yield a selected lane. Zou et al teaches wherein the first lane is associated with a first lane cost for users traveling in the first lane (see at least [0046-0048]); wherein the second lane is associated with a second lane cost for users traveling in the second lane (see at least [0046-0048]); and selecting either the first lane or the second lane for a user when the user is traveling the path between the first location and the second location based upon the first lane cost and the second lane costs to yield a selected lane (see at least [0046-0048] and [0057], Zou et al teaches that the vehicle 250 can choose to take the HOT lanes 252 if the utility function for the HOT lane 52 is greater than the utility function for the general purpose lane. Otherwise, the drivers can take the general purpose lanes. Furthermore, Zou et al implicitly teach that the utility function relates to the time cost and the financial of the lane.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wolfe system for determining per-lane route for a vehicle to travel to incorporate the teachings of Zou system for providing dynamic pricing for toll lanes wherein the first lane is associated with a first lane cost for users traveling in the first lane; wherein the second lane is associated with a second lane cost for users traveling in the second lane; and selecting either the first lane or the second lane for a user when the user is traveling the path between the first location and the second location based upon the first lane cost and the second lane costs to yield a selected lane. This would be done to minimize congestion of a toll lane and provide dynamic pricing of toll lanes to further assist the vehicle (driver) for choosing a preferred lane, thus increasing convenience of a user (driver) (see Zou et al para 0005 and 0047). 
However, Wolfe as modified by Zou do not specifically teach using a proximity sensor to determine a lane presently occupied by a vehicle associated with the user; and issuing a notice to switch lanes upon determining that the lane presently occupied by the vehicle is different than the selected lane. 
Han teaches a proximity sensor to determine a lane presently occupied by a vehicle associated with the user (see at least [0028-0029], [0045-0046], and [Fig. 1]); and issuing a notice to switch lanes upon determining that the lane presently occupied by the vehicle is different than the selected lane (see at least [0011], [0041], [0045-0046] and [Fig. 1], Han teaches using sensor module (proximity sensor) data with navigational information to issue a warning to a driver to alter lanes if traveling on a wrong lane (selected/preferable lane).).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wolfe as modified by Zou to incorporate Han’s teachings of using a proximity sensor to determine a lane presently occupied by a vehicle associated with the user; and issuing a notice to switch lanes upon determining that the lane presently occupied by the vehicle is different than the selected lane. This would be done increase convenience of a diver and improve navigating to a destination by improving the determination of whether the lane which the driver is currently driving is a preferable lane or not (see Han para 0009 and 0011). 
With respect to claim 2, Wolfe do not specifically teach wherein at least one of the first lane cost or the second lane cost is zero. Zou teaches wherein at least one of the first lane cost or the second lane cost is zero (see at least [0046-0048] and [0057], Zou et al teaches choosing a HOT lane and general-purpose lane in which one of these lanes is implicitly toll rate free.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wolfe system for determining per-lane route for a vehicle to travel to incorporate the teachings of Zou system for providing dynamic pricing for toll lanes wherein at least one of the first lane cost or the second lane cost is zero. This would be done to minimize congestion of a toll lane and provide dynamic pricing of toll lanes to further assist the vehicle (driver) for choosing a preferred lane, thus increasing convenience of a user (driver) (see Zou et al para 0005 and 0047). 
With respect to claim 3, Wolfe do not specifically teach wherein: the user has a cost sensitivity; and selecting either the first lane or the second lane for the user comprises selecting either the first lane or the second lane for the user based upon the cost sensitivity of the user. Zou teaches wherein: the user has a cost sensitivity (see at least [0010], [0044], [0046-0048] and [0062]); and selecting either the first lane or the second lane for the user comprises selecting either the first lane or the second lane for the user based upon the cost sensitivity of the user (see at least [0010], [0044], [0046-0048] and [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wolfe system for determining per-lane route for a vehicle to travel to incorporate the teachings of Zou et al’s system for providing dynamic pricing for toll lanes wherein: the user has a cost sensitivity; and selecting either the first lane or the second lane for the user comprises selecting either the first lane or the second lane for the user based upon the cost sensitivity of the user. This would be done to minimize congestion of a toll lane and provide dynamic pricing of toll lanes to further assist the vehicle (driver) for choosing a preferred lane, thus increasing convenience of a user (driver) (see Zou et al para 0005 and 0047). 
With respect to claim 4, Wolfe teaches communicating the selected lane to the user (see at least [0079-0080]).
With respect to claim 8, Wolfe et al teaches wherein issuing the notice comprises communicating the selected lane to the user and a basis for recommending the selected lane to the user (see at least [0032], [0081-0082], and [0089-0090].). 
With respect to claim 9, Wolfe teaches determining a vehicle class of a vehicle associated with the user (see at least [0031], [0058], and [0067]), wherein selecting either the first lane or the second lane for the user comprises selecting either the first lane or the second lane for the user based upon the vehicle class of the vehicle (see at least [0031], [0058], [0067], and [0072-0073]).
With respect to claim 10, Wolfe teaches predicting a surface condition of the first lane (see at least [0026], [0031-0032], and [0084-0086]); and predicting a surface condition of the second lane (see at least [0026], [0031-0032], and [0084-0086]), wherein selecting either the first lane or the second lane for the user comprises selecting either the first lane or the second lane for the user based upon the surface condition of the first lane and the surface condition of the second lane (see at least [0026], [0031-0032], [0071-0073], and [0084-0086], Wolfe et al implicitly teaches predicting (determining) information of the road (paved, unimproved, etc.) for the lanes and flow information as part of the flow model to determine or output the best or fastest lane).
With respect to claim 24, Wolfe as modified by Zou do not specifically teach wherein the proximity sensor comprises at least one of a sonar sensor, a radar sensor, or a lidar sensor. Han teaches wherein the proximity sensor comprises at least one of a sonar sensor, a radar sensor, or a lidar sensor (see at least [0013] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wolfe as modified by Zou to incorporate the teachings of Han wherein the proximity sensor comprises at least one of a sonar sensor, a radar sensor, or a lidar sensor. This would be done increase convenience of a diver and improve navigating to a destination by improving the determination of whether the lane which the driver is currently driving is a preferable lane or not (see Han para 0009 and 0011). 
With respect to claim 25, Wolfe as modified by Zou do not specifically teach wherein the proximity sensor is configured to communicate with one or more other vehicles. Han teaches wherein the proximity sensor is configured to communicate with one or more other vehicles (see at least [0032] and [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wolfe as modified by Zou to incorporate the teachings of Han wherein the proximity sensor is configured to communicate with one or more other vehicles. This would be done increase convenience of a diver and improve navigating to a destination by improving the determination of whether the lane which the driver is currently driving is a preferable lane or not (see Han para 0009 and 0011). 
With respect to claims 17, 18, 20, 21, 22, and 23 please see the rejection above with respect to claims 1, 3, 10, 5, 24, and 25 which are commensurate in scope with claims 17, 18, 20, 21, 22, and 23, with claims 1, 3, 10, 5, 24, and 25 being drawn to a method, and claims 17, 18, 20, 21, 22, and 23 being drawn to a corresponding system. 
With respect to claims 26, 27, and 28 please see the rejection above with respect to claims 1, 9, and 10 which are commensurate in scope with claims 26, 27, and 28, with claims 1, 9, and 10 being drawn to a method, and claims 26, 27, and 28 being drawn to a corresponding non-transitory computer readable medium.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US20100228467) in view of Zou et al (20130226668) in view of Tseng (US20080186210).
With respect to claim 5, Wolfe as modified by Zou and Han do not specifically teach wherein issuing the notice comprises providing the notice on a windshield providing a notice on a windshield of the vehicle. Tseng teaches providing a notice regarding the selected lane on a windshield of a vehicle associated with the user (see at least [0011], 0023], and [0027-0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wolfe as modified Zou and Han to incorporate the teachings of Tseng for providing a notice regarding the selected lane on a windshield of a vehicle associated with the user. This would be done to increase safety of the user by reducing hazards and risks of the user when diverting his/her eyes to view navigation information (see Tseng para 0004-0007]). 
With respect to claim 6, Wolfe as modified by Zou and Han do not specifically teach wherein providing the notice comprises providing an icon on the windshield in a sight-line between the user and the selected lane. Tseng teaches wherein providing the notice comprises providing an icon on the windshield in a sight-line between the user and the selected lane (see at least [0011], 0023], and [0027-0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wolfe as modified Zou and Han to incorporate the teachings of Tseng for providing a notice regarding the selected lane on a windshield of a vehicle associated with the user. This would be done to increase safety of the user by reducing hazards and risks of the user when diverting his/her eyes to view navigation information (see Tseng para 0004-0007]). 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667